Exhibit 10.1.2

 

SECURITY AND PLEDGE AGREEMENT

SECURITY AND PLEDGE AGREEMENT (this “Agreement”), dated as of March 29, 2007, by
and among CALPINE CORPORATION, a Delaware corporation (the “Borrower”), each of
the direct and indirect domestic subsidiaries of the Borrower signatory hereto
(together with the Borrower, the “Grantors”), each a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code, and CREDIT SUISSE,
as collateral agent (in such capacity and including any successors, the
“Collateral Agent”) for the Secured Parties referred to below.

WITNESSETH

WHEREAS, pursuant to the Revolving Credit, Term Loan and Guarantee Agreement,
dated as of March 29, 2007 (the “Credit Agreement”; unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement),
among the Borrower, the lenders from time to time party thereto (collectively,
the “Lenders”), and CS, in its capacity as administrative agent (in such
capacity, the “Administrative Agent”), the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and conditions set forth
therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement;

WHEREAS, it is a condition precedent to the obligations of the Lenders that the
Grantors shall have granted a security interest in, and a Lien on, (x) pursuant
to Section 364(c)(2) of the Bankruptcy Code, all present and after acquired
property of the Debtors not subject to a valid, perfected and non-avoidable lien
or security interest in existence on the Petition Date or to a valid Lien in
existence on the Petition Date that is perfected subsequent to the Petition Date
as permitted by Section 546(b) of the Bankruptcy Code including, without
limitation, all cash and cash equivalents maintained in the L/C Cash Collateral
Account, (y) pursuant to Section 364(c)(3) of the Bankruptcy Code, a perfected
junior Lien on, and security interest in, all present and after-acquired
property of the Debtors that is otherwise subject to a valid, perfected and
non-avoidable Lien or security interest in existence on the Petition Date or a
valid Lien in existence on the Petition Date that is perfected subsequent to the
Petition Date as permitted by Section 546(b) of the Bankruptcy Code and (z) to
the extent applicable, pursuant to Section 364(d) of the Bankruptcy Code, a
perfected first priority priming Lien on, and security interest in, all present
and after-acquired property of the Debtors that is subject to the replacement
liens granted pursuant to and under the Cash Collateral Order in respect of the
Calpine Second Lien Debt (as defined in the Cash Collateral Order), which
security interests and Liens in favor of the Agent

 

--------------------------------------------------------------------------------



 

2

 

 

shall be senior to such replacement liens, in each case as more fully set forth
in the DIP Refinancing Order;

WHEREAS, pursuant to the terms of the Credit Agreement, the Grantors are
permitted to enter into Eligible Commodity Hedging Agreements that are permitted
to be ratably secured by the Liens and security interests which secure the
Obligations under the Credit Agreement;

WHEREAS, the grant of the foregoing security interest, pledge and lien has been
authorized pursuant to Sections 364(c)(2). 364(c)(3) and 364(d) of the
Bankruptcy Code by the DIP Refinancing Order;

WHEREAS, to supplement the DIP Refinancing Order without in any way diminishing
or limiting the effect of such order or the security interest and Lien granted
thereunder, the parties hereto desire to more fully set forth their respective
rights in connection with such security interest and lien; and

WHEREAS, this Agreement has been approved by the DIP Refinancing Order;

NOW, THEREFORE, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of (w) the Collateral Agent and the Lenders, (x) the Lenders and
affiliates thereof which (i) are counterparties to Specified Swap Agreements
with the Borrower permitted under the Credit Agreement and (ii) comply with
Section 15(h), (y) each Person which (i) is a counterparty to any Eligible
Commodity Hedging Agreement permitted under the Credit Agreement and (ii)
complies with Section 15(h) and (z) holders of Cash Management Obligations
(collectively, the “Secured Parties”), as follows:

SECTION 1. Defined Terms. Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement and the following
terms shall have the following meanings:

“Act of Required Debtholders” means, as to any matter at any time, a direction
in writing delivered to the Collateral Agent by or with the written consent of
the Required Debtholders

“Additional Obligations” has the meaning set forth in Section 15(h)(ii)(A).

“Collateral” has the meaning set forth in Section 2.

“Discharge of Obligations” means the occurrence of all of the following:

(a)      termination or expiration of all commitments of the Lenders to extend
credit that would constitute Obligations;

(b)          payment in full in cash and discharge of the principal of and
interest and premium (if any) on all Obligations (other than any undrawn letters
of credit);

 

--------------------------------------------------------------------------------



 

3

 

 

(c)          termination, expiration or cash collateralization of all
outstanding letters of credit issued under a Secured Debt Document; and

(d)          without duplication, payment in full in cash and discharge of all
other Obligations, other than any inchoate indemnity obligations that expressly
survive the termination of the underlying Secured Debt Documents).

“Equally and ratably” means, in reference to sharing of Liens granted to the
Collateral Agent, for the benefit of the Secured Parties, or proceeds thereof as
between holders of Obligations, that such Liens or proceeds will be allocated
and distributed to the applicable Secured Debt Representative for each
outstanding Series of Debt, for the account of the holders of such Series of
Debt, ratably in proportion to the Obligations (including principal of, interest
and premium (if any) on, loans and reimbursement obligations (contingent or
otherwise) with respect to letters of credit (if any) outstanding (whether or
not drawings have been made under such letters of credit) and Hedging
Obligations) under each outstanding Series of Debt when the allocation or
distribution is made (it being expressly understood and agreed that, for
purposes of determining “equally and ratably”, there shall be no double counting
of the face amount of any letter of credit or any reimbursement obligation
arising from a drawing thereunder, on the one hand, and any Secured Debt or
commitments to fund Secured Debt to acquire a participating interest in any
letter of credit or reimbursement obligation thereunder, on the other hand).

 

“Hedge Agreement” shall mean any Eligible Commodity Hedging Agreement or
Specified Swap Agreement, as applicable.

 

“Hedge Outstanding Amount” shall mean, for any Hedge Agreement on any date of
determination, an amount determined in good faith by the applicable Secured Debt
Representative equal to: (a) in the case of a Hedge Agreement documented
pursuant to a Master Agreement, the amount, if any, that would be or is payable
by the applicable obligor to its counterparty to such Hedge Agreement, as if (i)
such Hedge Agreement were being terminated early on such date of determination
due to a “Termination Event”, “Event of Default”, “Additional Event of Default”,
or “Additional Termination Event”, (ii) the obligor party thereto were the sole
“Affected Party,” and (iii) the applicable Secured Debt Representative were the
sole party determining such payment amount (with the applicable Secured Debt
Representative making such determination reasonably in accordance with the
provisions of the above-described Master Agreement); (b) in the case of a Hedge
Agreement traded on a national exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the
obligor party to such Hedge Agreement reasonably determined by the applicable
Secured Debt Representative based on the settlement price of such Hedge
Agreement on such date of determination; or (c) in all other cases, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the obligor party to such Hedge Agreement reasonably
determined by the applicable Secured Debt Representative as the amount, if any,
by which (i) the present value of the future cash flows to be paid by the
applicable obligor exceeds (ii) the present value of the future cash flows to be
received by such obligor pursuant to such Hedge Agreement; capitalized terms
used in this definition and not otherwise defined in this definition or this
Agreement shall have the respective meanings set forth in the above described
Master Agreement or other document governing such Hedge

 

--------------------------------------------------------------------------------



 

4

 

 

Agreement. For the avoidance of doubt, any calculation of a Hedge Outstanding
Amount in respect of an Eligible Commodity Hedging Agreement involving the
purchase of fuel or the sale of power shall include, without limitation,
consideration of the contractual value of any fuel or power, as applicable,
which has been delivered on or before the date of the relevant calculation, but
for which payment has not been made by the buyer of such fuel or power.

“Joinder” means an agreement substantially in the form of Annex 2.

“Lien Sharing and Priority Confirmation” means, as to any Series of Debt, the
written agreement of the holders of such Series of Debt, as set forth in the
credit agreement, hedging agreement or other agreement governing such Series of
Debt, for the enforceable benefit of all holders of each existing and future
Series of Debt:

(a)          that all Obligations will be and are secured equally and ratably by
all Liens granted to the Collateral Agent, for the benefit of the Secured
Parties, at any time granted by any Grantor to secure any Obligations in respect
of any Series of Debt whether or not upon property otherwise constituting
collateral to such Series of Debt and that all Liens will be enforceable by the
Collateral Agent for the benefit of all holders of Obligations equally and
ratably;

(b)          that the Secured Debt Representative and the holders of Obligations
in respect of such Series of Debt are bound by the provisions of this Agreement;
and

(c)          consenting to and directing the Collateral Agent to perform its
obligations under this Agreement.

“Master Agreement” means any Master Agreement published by the International
Swap and Derivatives Associations, Inc.

“Required Debtholders” means, at any time, the holders of more than 50% of the
sum of:

(a)          the aggregate outstanding principal amount of the Obligations
(including outstanding letters of credit (unless cash collateralized) whether or
not then available or drawn, but excluding obligations under Hedge Agreements);
and

 

(b)

the aggregate Hedge Outstanding Amount under the Hedge Agreements.

For purposes of this definition, (a) Obligations registered in the name of, or
beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote to direct the relevant Secured Debt
Representative, and (b) votes will be determined in accordance with the
provisions of Section 23.

“Secured Debt” means:

 

(a)

Obligations under the Credit Agreement; and

 

--------------------------------------------------------------------------------



 

5

 

 

(b)          to the extent issued or outstanding, any other Indebtedness
(including Obligations under Hedge Agreements) that is secured equally and
ratably with the Obligations under the Credit Agreement that was permitted to be
incurred and so secured under each applicable Secured Debt Document; provided
that in the case of any Obligations referred to in this clause (b), the holder
of such Obligation complies with Section 15(h).

“Secured Debt Default” means, with respect to any Series of Debt, any event or
condition which, under the terms of any credit agreement, indenture, Hedge
Agreement or other agreement governing such Series of Debt, causes, or permits
holders of Obligations outstanding thereunder to cause, the Obligations
outstanding thereunder to become immediately due and payable. For the avoidance
of doubt, an “Event of Default” (as defined in the Credit Agreement) shall
constitute a Secured Debt Default with respect to the Series of Debt evidenced
by the Credit Agreement.

“Secured Debt Documents” means, collectively, the Loan Documents and the Hedge
Agreement or other agreement governing each other Series of Debt and the
Security Documents.

“Secured Debt Representative” means:

(a)          in the case of the Obligations under the Credit Agreement or any
Specified Swap Agreement, the Administrative Agent; or

 

(b)          in the case of any other Obligations under a Hedge Agreement, the
counterparty to such Hedge Agreement.

“Security Documents” means this Agreement, each Lien Sharing and Priority
Confirmation, the DIP Refinancing Order and all security agreements, pledge
agreements, collateral assignments, mortgages, depositary agreements, collateral
agency agreements, control agreements, deeds of trust or other grants or
transfers for security executed and delivered by the Borrower or any other
Grantor creating (or purporting to create) a Lien upon Collateral in favor of
the Collateral Agent, for the benefit of the Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 22.

“Series of Debt” means, severally, (1) the Obligations under the Credit
Agreement and each Specified Swap Agreement, and (2) the Obligations under each
other Hedge Agreement.

“Specified Swap Agreement” means any interest rate Swap Agreement entered into
by the Borrower or any Lender or affiliate thereof.

 

SECTION 2. Grant of Security and Pledge. Each of the Grantors hereby grants and
pledges to the Collateral Agent, for its benefit and the ratable benefit of the
Secured Parties, a perfected Lien on and security interest in all of each
Grantor’s right, title and interest in and to

 

--------------------------------------------------------------------------------



 

6

 

 

the following (the “Collateral”), which Lien and security interest shall be
subject to the priorities set forth in the DIP Refinancing Order:

(a)       all present and future Accounts (as defined in the New York UCC),
including without limitation, accounts receivable and other rights of each of
the Grantors to payment for goods sold or leased or for services rendered
(except those evidenced by instruments or chattel paper), whether now existing
or hereafter arising and wherever arising, and whether or not they have been
earned by performance, and all rights now or hereafter existing in and to all
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (in each case, to the extent assignable by such Grantor under
applicable law without the consent of other parties thereunder) (any and all of
such accounts, chattel paper, instruments, deposit accounts, letter of credit
rights, general intangibles and other obligations, to the extent not referred to
in clauses (d) and (f) below, collectively, the “Accounts”); provided that
accounts established to hold taxes collected for the benefit of any taxing
authorities, trust accounts and payroll accounts shall not constitute Accounts
and shall not be pledged hereunder;

(b)      all goods and merchandise now owned or hereafter acquired by each of
the Grantors wherever located, whether in the possession of a Grantor or of a
bailee or other person for sale, storage, transit, processing, use or otherwise
consisting of whole goods, components, supplies, materials, or consigned,
returned or repossessed goods which are held for sale or lease or to be
furnished (or have been furnished) under any contract of service or which are
raw materials, work-in-process, finished goods or materials used or consumed in
such Grantor’s business or processed by or on behalf of any Grantor
(collectively, the “Inventory”);

(c)       all machinery, all manufacturing, distribution, selling, data
processing and office equipment, all furniture, furnishings, appliances,
fixtures and trade fixtures, tools, tooling, vehicles, vessels, and all other
goods and equipment of every type and description (other than inventory) and all
parts thereof and all accessions thereto and all software related thereto,
including, without limitation, software that is embedded in and is a part of any
of the foregoing, in each instance whether now owned or hereafter acquired by
each of the Grantors and wherever located (collectively, the “Equipment”);

(d)      all rights, interests, choses in action, causes of action, claims and
all other intangible property of each of the Grantors of every kind and nature
(other than the Accounts, Trademarks, Patents and Copyrights), in each instance
whether now owned or hereafter acquired by such Grantor, including, without
limitation, all general intangibles and payment intangibles, but excluding
avoidance causes of action under Chapter 5 of the Bankruptcy Code; all corporate
and other business records; all loans, royalties, and other obligations
receivable; all inventions, designs, trade secrets, computer programs, software,
printouts and other computer materials, goodwill, registrations, copyrights,
licenses, franchises, customer lists, credit files, correspondence, and
advertising materials (in each case, to the extent the same are assignable by
such Grantor under applicable law); all customer and supplier contracts, firm
sale orders, rights under license and franchise agreements (including all
license agreements with any other Person in

 

--------------------------------------------------------------------------------



 

7

 

 

connection with any of the Patents and Trademarks or such other Person’s names
or marks, whether such Grantor is a licensor or licensee under any such license
agreement but, in each case, only to the extent such license agreements are
assignable by such Grantor under applicable law without the consent of the
licensor thereunder), and other contracts and contract rights (to the extent
assignable by such Grantor under applicable law without the consent of other
parties thereunder); all interests in partnerships and joint ventures; all tax
refunds and tax refund claims; all right, title and interest under leases,
subleases, licenses and concessions and other agreements relating to real or
personal property (in each case, to the extent assignable by such Grantor under
applicable law without the consent of other parties thereunder); all payments
due or made to each of the Grantors in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of any property by any person
or governmental authority; all commercial tort claims, including, but not
limited to, those commercial tort claims listed on Schedule 5; all deposit
accounts (general or special) with any bank or other financial institution
(other than payroll and trust accounts); all credits with and other claims
against carriers and shippers; all rights to indemnification; all reversionary
interests in pension and profit sharing plans and reversionary, beneficial and
residual interest in trusts; all proceeds of insurance of which each of the
Grantors is beneficiary; and all letters of credit, letter of credit rights,
guaranties, liens, security interest and other security held by or granted to
each of the Grantors; and all other intangible property, whether or not similar
to the foregoing (collectively, the “General Intangibles”);

(e)       all chattel paper (including tangible paper and electronic chattel
paper), all documents, all instruments, all notes and debt instruments and all
payments thereunder and instruments and other property from time to time
delivered in respect thereof or in exchange therefor, and all bills of lading,
warehouse receipts and other documents of title and documents, in each instance
whether now owned or hereafter acquired by any of the Grantors;

(f)       all property or interests in property now or hereafter acquired by any
of the Grantors and all rights and interests of each of the Grantors, now
existing or hereafter arising and however and wherever arising, in respect of
any and all (i) notes, drafts, letters of credits, stocks, bonds, and debt and
equity securities, whether or not certificated (including, without limitation,
all (A) securities, whether certificated or uncertificated, (B) security
entitlements, (C) securities and deposit accounts (including without limitation,
the Concentration Account but not accounts established to hold taxes collected
for the benefit of any taxing authorities, trust accounts or payroll accounts),
(D) commodity contracts and (E) commodity accounts), warrants, options, puts and
calls and other rights to acquire or otherwise relating to the same; (ii) money
(including all cash and cash equivalents held in the L/C Cash Collateral Account
and the Concentration Account); (iii) proceeds of loans, including, without
limitation, Loans made under the Credit Agreement; and (iv) insurance proceeds
and books and records relating to any of the property covered by this Agreement;
together, in each instance, with all accessions and additions thereto,
substitutions therefor, and replacements, proceeds and products thereof;

 

--------------------------------------------------------------------------------



 

8

 

 

(g)      all trademarks, trade names, trade styles, service marks, prints and
labels on which said trademarks, trade names, trade styles and service marks
have appeared or appear, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, and all registrations and recordings
thereof, including, without limitation, applications, registrations and
recordings in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof, or any other country
or political subdivision thereof, all whether now owned or hereafter acquired by
each of the Grantors, including, but not limited to, those described in Schedule
3 annexed hereto and made a part hereof, and all reissues, extensions or
renewals thereof and all licenses thereof (in each case, to the extent
assignable by such Grantor under applicable law without the consent of other
parties thereunder) (together, in each case, with the goodwill of the business
connected with the use of, and symbolized by each such trademark, service mark,
trade name and trade dress, all of the foregoing being herein referred to as the
“Trademarks”);

(h)      (i) all letters patent of the United States or any other country, and
all registrations and recordings thereof, including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, all
whether now owned or hereafter acquired by each of the Grantors, including, but
not limited to, those described in Schedule 3 annexed hereto and made a part
hereof; and (ii) all reissues, continuations, continuations-in-part or
extensions thereof and all licenses thereof (in each case, to the extent
assignable by such Grantor under applicable law without the consent of other
parties thereunder) (all of the foregoing being herein referred to as the
“Patents”);

(i)       all copyrights of the United States, or any other country, and all
registrations and recordings thereof, including, without limitation,
applications, registrations and recordings in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof, or
any other country or political subdivision thereof, all whether now owned or
hereafter acquired by each of the Grantors, including, but not limited to, those
described in Schedule 3 hereto and all renewals and extensions thereof and all
licenses thereof (in each case, to the extent assignable by such Grantor under
applicable law without the consent of other parties thereunder) (all of the
foregoing being herein referred to as the “Copyrights”);

(j)       all books, records, ledger cards and other property at any time
evidencing or relating to the Collateral;

(k)      all investment property, including without limitation, (i) all of the
shares of capital stock owned by each Grantor, as applicable, listed on Schedule
4 hereto of the issuers listed thereon (individually, an “Issuer,” and
collectively, the “Issuers”) and all shares of capital stock or ownership
interests of any Issuer obtained in the future by such Grantor and the
certificates representing or evidencing all such shares or ownership interests
(the “Pledged Shares”); (ii) all other property which may be delivered to and
held by the Collateral Agent in respect of the Pledged Shares pursuant to the
terms hereof; (iii) subject to Section 9 below, all dividends, cash, instruments
and other

 

--------------------------------------------------------------------------------



 

9

 

 

property from time to time received, receivable or otherwise distributed, in
respect of, in exchange for or upon the conversion of the securities referred to
in clauses (i) and (ii) above; and (iv) subject to Section 9 below, all rights
and privileges of each Grantor, as applicable, with respect to the securities
and other property referred to in clauses (i), (ii) and (iii) (the items
referred to in clauses (i) through (iv) being collectively called the “Pledged
Collateral”);

(l)       all other personal property of each of the Grantors, whether tangible
or intangible, and whether now owned or hereafter acquired;

(m)     all other investment property to the extent not otherwise referred to in
this Section 1 in which any of the Grantors has now, or acquires from time to
time hereafter, any right, title or interest in any manner, and the certificates
or instruments, if any, representing or evidencing such investment property, and
all dividends, distributions, return of capital, interest, distributions, value,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto; and

(n)      all proceeds and products of any of the foregoing, in any form,
including, without limitation, any claims against third parties for loss or
damage to or destruction of any or all of the foregoing and to the extent not
otherwise included, all (i) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral; and (ii) cash;

; provided, however, no Grantor shall be required to pledge to the Collateral
Agent (i) in excess of 65% of the voting Capital Stock of its direct Foreign
Subsidiaries or any of the Capital Stock or interests of its indirect Foreign
Subsidiaries if adverse tax consequences would result to the Borrower from such
pledge, (ii) the Capital Stock of Calpine Pasadena Cogeneration, Inc. and
Calpine Texas Cogeneration, Inc., to the extent the pledge thereof is prohibited
by the documents governing the leveraged lease transaction under which Pasadena
Cogeneration L.P. is the facility lessee, and such entities are not Debtors,
(iii) the Capital Stock of Androscoggin Energy, LLC, Bethpage Energy Center 3,
LLC, Calpine Canada Energy Finance ULC, Calpine Canada Energy Ltd., Calpine
Merchant Services Company, Inc., Calpine Newark, LLC, Calpine Parlin, LLC and
CPN Insurance Corporation, (iv) the stock of any Subsidiary that is not a Debtor
owned by any Subsidiary that becomes a Debtor after the Closing Date to the
extent such pledge would constitute a default under project documents, result in
a right of refusal, call or put options being activated, or to the extent such
entity is a debtor in another bankruptcy case in another jurisdiction, or
insurance company or such grant of a security interest is prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument, other document or any applicable shareholder or similar agreement
relating thereto or conflicts with any applicable law and (v) any of the Capital
Stock or assets of O.L.S. Energy-Agnews, Inc., Broad River Energy LLC, South
Point Energy Center LLC, Calpine Greenleaf Holdings, Inc., Calpine Greenleaf,
Inc. or Calpine Monterey Cogeneration, Inc.

 

--------------------------------------------------------------------------------



 

10

 

 

SECTION 3. Security for Obligations. This Agreement and the Collateral equally
and ratably secure the prompt and complete payment and performance when due of
the Obligations.

SECTION 4. Delivery of Pledged Collateral; Other Action. Promptly upon written
request by the Collateral Agent (and without further order of the Bankruptcy
Court), all certificates or instruments representing or evidencing the Pledged
Collateral shall be delivered to and held by the Collateral Agent pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. Upon the occurrence and during the continuance of any Secured
Debt Default, the Collateral Agent shall have the right (for its benefit and for
the ratable benefit of the Secured Parties), at any time in its discretion and
without notice to the Grantors to transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Pledged Collateral;
provided, however, upon the cure or waiver of any and all such Secured Debt
Default, the Collateral Agent shall (so long as no other Secured Debt Default or
event which with the passage of time would constitute an Secured Default shall
have in the interim occurred) at such Grantor’s sole expense, and within ten
(10) Business Days, register the Pledged Collateral in the applicable Grantor’s
name.

SECTION 5. Representations and Warranties. Each Grantor, jointly and severally,
represents and warrants as follows:

(a)      All of the Inventory and/or Equipment which constitutes Collateral
having a book value greater than $1,000,000 is located in the United States. The
chief places of business and chief executive offices of each of the Grantors and
the offices where each Grantor keeps its records concerning any Accounts and all
originals of all chattel paper which evidence any Account are located at the
places specified in Schedule 1 hereto.

(b)      Each Grantor’s exact legal name is that indicated on the signature
pages hereof. Each Grantor is an organization of the type and is organized under
the laws of the jurisdiction listed on Schedule 2 hereto. Schedule 2 hereto
accurately sets forth each Grantor’s organizational identification number (or
accurately states that it has none) and taxpayer identification number.

(c)      Each of the Grantors owns the Collateral free and clear of any Liens
except (i) for the Liens created by this Agreement and the DIP Refinancing Order
and (ii) the Liens permitted to be incurred under Section 6.2 of the Credit
Agreement. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording
office, except (x) such as may have been filed in favor of the Collateral Agent
relating to this Agreement and (y) in favor of any holder of a Lien permitted to
be incurred under Section 6.2 of the Credit Agreement.

(d)      No Grantor owns any material Trademarks, Patents or Copyrights or has
any material Trademarks, Patents or Copyrights registered in, or the subject of
pending applications in, the United States Patent and Trademark Office or any
similar office or agency in any other country or any political subdivision
thereof, other than those described in Schedule 3 hereto. The registrations for
the Collateral disclosed on such Schedule 3 hereto are valid and subsisting and
in full force and effect to the extent they

 

--------------------------------------------------------------------------------



 

11

 

 

are material to the assets, properties, condition (financial or otherwise) or
operations of the Grantors taken as a whole. None of the material Patents or
Copyrights have been abandoned or dedicated to the extent they are material to
the assets, properties, condition (financial or otherwise) or operations of the
Grantors taken as a whole.

(e)      The Pledged Shares have been duly authorized and validly issued and, to
the extent applicable, are fully paid and non-assessable. None of the Pledged
Shares has been issued or transferred in violation of the securities
registration, securities disclosure or similar laws of any jurisdiction to which
such issuance or transfer are subject.

(f)       Each Grantor, as the case may be, is the legal and beneficial owner of
the Pledged Shares as described on Schedule 4, free and clear of any lien,
security interest, option or other charge or encumbrance, except for the
security interest created by this Agreement and DIP Refinancing Order.

(g)      Except as disclosed on Schedule 4, the Pledged Shares described in
Section l(k) hereof constitute all of the issued and outstanding shares of stock
of each of the Issuers held by such Grantor and no Issuer that is a Grantor
(and, to such Grantor’s knowledge, no Issuer that is not a Grantor) is under any
contractual obligation to issue any additional shares of stock or any other
securities, rights or indebtedness.

(h)      Except for the DIP Refinancing Order, no authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required either (i) for the grant and pledge by each of the
Grantors of the security interests granted hereby or for the execution, delivery
or performance of this Agreement by each of the Grantors or (ii) for the
perfection of the security interests or the exercise by the Collateral Agent of
its rights and remedies hereunder except as may be required in connection with
the pledge of the capital stock or other ownership interests of any Person that
is not incorporated or organized in the United States and except with respect to
Collateral held by a Grantor outside of the United States.

SECTION 6. Further Assurances.

(a)   Each of the Grantors agrees that from time to time, at the expense of the
Grantors, it will promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary, or that the
Collateral Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce any of its rights and remedies
hereunder with respect to any Collateral in accordance with the terms hereof.
Without limiting the generality of the foregoing, and without further order of
the Bankruptcy Court, each of the Grantors (i) hereby authorizes the Collateral
Agent to file such initial financing or continuation statements, or amendments
thereto, and (ii) will execute and file such other instruments or notices, in
each case, as may be necessary, or as the Collateral Agent may reasonably
request, in order to perfect and preserve the security interests granted or
purported to be granted hereby.

(b)   Each Grantor hereby authorizes the Collateral Agent to file one or more
initial financing or continuation statements (including the description of the
Collateral as “all assets” or

 

--------------------------------------------------------------------------------



 

12

 

 

“all personal property” of such Grantor), and amendments thereto, relative to
all or any part of the Collateral without the signature of such Grantor.

(c)   Each Grantor will furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

(d)   Each Grantor shall provide the Collateral Agent with at least ten (10)
Business Days’ prior written notice of (i) any change in the name,
organizational structure or jurisdiction of organization of such Grantor or (ii)
a change in the organizational identification number of such Grantor. Each
Grantor shall also promptly, but in any event within ten (10) days of receipt of
an organizational identification number, if such Grantor did not previously have
one, notify the Collateral Agent of the receipt thereof.

SECTION 7. As to Equipment and Inventory. Each Grantor shall:

(a)   Keep the Equipment and Inventory which constitute Collateral (other than
Inventory sold in the ordinary course of business and Equipment and Inventory in
transit, out for repair or maintained by an employee) at the places in
jurisdictions where all action required by Section 5 shall have been taken to
assure the continuation of the perfection of the security interest of the
Collateral Agent (for its benefit and the ratable benefit of the Secured
Parties) with respect to such Equipment and Inventory.

(b)   Subject to provisions of the Credit Agreement, maintain or cause to be
maintained in good repair, working order and condition, excepting ordinary wear
and tear and damage due to casualty, all of the Equipment which constitutes
Collateral, and make or cause to be made all necessary repairs, renewals and
replacements thereof, to the extent not obsolete, surplus, uneconomical or
negligible and consistent with past practice of such Grantor, as quickly as
reasonably practicable after the occurrence of any loss or damage thereto which
are necessary or reasonably desirable to such end, except where the failure to
do any of the foregoing would not result in a material adverse effect on the
assets, properties, condition (financial or otherwise) or operations of the
Grantors, taken as a whole.

(c)   Until satisfaction in full of the Obligations (other than contingent
indemnification Obligations after the repayment of all other Obligations and the
termination of the Commitment), at any time when an Secured Debt Default has
occurred and is continuing upon prior notice to the Borrower by the Collateral
Agent in accordance with Section 7 of the Credit Agreement and the DIP
Refinancing Order: (i) each Grantor will perform any and all reasonable actions
requested by the Collateral Agent to enforce the Collateral Agent’s security
interest in the Inventory and/or Equipment and all of the Collateral Agent’s
rights hereunder, such as subleasing warehouses to the Collateral Agent or its
designee, placing and maintaining signs, appointing custodians, transferring
Inventory to warehouses, using best efforts to obtain acknowledgments of bailees
and delivering to the Collateral Agent warehouse receipts and documents of title
in the Collateral Agent’s name; (ii) if any material amount of Inventory and/or
Equipment is in the possession or control of any of the Grantor’s agents,
contractors or processors or any other third party (other than in connection
with a temporary relocation of such Collateral for a limited time such that the
perfection of the security interests in such Collateral is

 

--------------------------------------------------------------------------------



 

13

 

 

not adversely affected thereby), each such Grantor will notify the Collateral
Agent thereof and will notify such agents, contractors or processors or third
party of the Collateral Agent’s security interest therein and use best efforts
to obtain their acknowledgment thereof and, upon request, instruct them to hold
all such Collateral for the Collateral Agent and such Grantor’s account, as
their interests may appear, and subject to the Collateral Agent’s instructions;
(iii) the Collateral Agent shall have the right to hold all Inventory and/or
Equipment subject to the security interest granted hereunder; and (iv) the
Collateral Agent shall have the right to take possession of the Inventory and/or
Equipment or any part thereof and to maintain such possession on such Grantor’s
premises or to remove any or all of such Collateral to such other place or
places as the Collateral Agent desires in its sole discretion. If the Collateral
Agent exercises its right to take possession of any or all of the Inventory
and/or Equipment, such Grantor, upon the Collateral Agent’s demand, will
assemble such Collateral to make it available to the Collateral Agent at such
Grantor’s premises at which it is located.

SECTION 8. As to Accounts.

(a)   Each Grantor will hold and preserve records concerning the Accounts and
chattel paper which evidence Accounts and will permit representatives of the
Collateral Agent, at any time during normal business hours and upon reasonable
prior written notice, to inspect and make abstracts from such records and
chattel paper in accordance with Section 5.6 of the Credit Agreement.

(b)   Except as otherwise provided in this subsection (b), each Grantor shall
continue to collect in accordance with its customary practice, at its own
expense, all amounts due or to become due to such Grantor under the Accounts
and, prior to the occurrence and continuance of an Secured Debt Default upon
prior written notice to the Borrower by the Collateral Agent in accordance with
the DIP Refinancing Order, such Grantor shall have the right to adjust, settle
or compromise the amount or payment of any Account, or release wholly or partly
any account debtor or obligor thereof, or allow any credit or discount thereon,
all in accordance with its customary practices. In connection with such
collections, the Grantors may, upon the occurrence and during the continuation
of an Secured Debt Default and upon prior written notice by the Collateral Agent
in accordance with the DIP Refinancing Order, take (and at the direction of the
Collateral Agent shall take) such action as the Grantors or the Collateral Agent
may reasonably deem necessary or advisable to enforce collection of the
Accounts; provided, that upon written notice of its intention to do so by the
Collateral Agent to any Grantor in accordance with the DIP Refinancing Order,
following the occurrence and during the continuation of an Secured Debt Default,
the Collateral Agent shall have the right to notify the account debtors or
obligors under any Accounts of the assignment of such Accounts to the Collateral
Agent and to direct such account debtors or obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent and, upon such notification and at the expense of such Grantor,
to enforce collection of any such Accounts, and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. After receipt by such Grantor of the written notice
referred to in the proviso to the preceding sentence, and unless and until (x)
such notice is rescinded by the Collateral Agent by written notice to such
Grantor or (y) an Secured Debt Default shall no longer be continuing (i) all
amounts and proceeds (including instruments) received by such Grantor in

 

--------------------------------------------------------------------------------



 

14

 

 

respect of the Accounts shall be received in trust for the benefit of the
Collateral Agent (for its benefit and for the ratable benefit of the Secured
Parties) hereunder, shall be segregated from other funds of the Grantors and
shall be forthwith paid over to the Collateral Agent in the same form as so
received (with any necessary endorsement) to be held as cash collateral and
either (A) if such Secured Debt Default shall have been cured or waived,
released to the Grantors within ten (10) Business Days or (B) if such Secured
Debt Default shall be continuing, applied as provided by Section 15(d), and (ii)
the Grantors shall not adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any account debtor or obligor thereof, or
allow any credit or discount thereon without the consent of the Collateral
Agent.

SECTION 9. As to Trademarks, Patents and Copyrights.

(a)   Each Grantor shall, either itself or through licensees, continue to use
the Trademarks as each is currently used in the Grantor’s business in order to
maintain the Trademarks in full force free from any claim of abandonment for
nonuse and each such Grantor will not (and will not permit any licensee thereof
to) do any act or knowingly omit to do any act whereby any Trademark may become
invalidated, unless such failure to use a Trademark or invalidation is not
reasonably likely to have a material adverse effect on the assets, properties,
condition (financial or otherwise) or operations of the Grantors taken as a
whole.

(b)   No Grantor will do any act, or omit to do any act, whereby the Patents or
Copyrights may become abandoned or dedicated and each such Grantor shall notify
the Collateral Agent immediately if it knows of any reason that any application
or registration may become abandoned or dedicated, unless such abandonment or
dedication is not reasonably likely to have a material adverse effect on the
condition (financial or otherwise), operations or properties of the Grantors
taken as a whole.

(c)   Each Grantor will take all necessary steps in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain in all material respects each application and registration
of all material Trademarks, Patents and Copyrights, including, without
limitation, filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings
except where failure to so maintain is not reasonably likely to have a material
adverse effect on the condition (financial or otherwise), operations or
properties of the Grantors taken as a whole.

(d)   Each Grantor will, without further order of the Bankruptcy Court, perform
all acts and execute and deliver all further instruments and documents,
including, without limitation, assignments for security in form suitable for
filing with the United States Patent and Trademark Office, and the United States
Copyright Office, respectively, reasonably requested by the Collateral Agent at
any time to evidence, perfect, maintain, record and enforce the Collateral
Agent’s interest in all material Trademarks, Patents and Copyrights or otherwise
in furtherance of the provisions of this Agreement, and each Grantor hereby
authorizes the Collateral Agent to execute and file one or more accurate
financing statements (and similar documents) or copies thereof or of this
Agreement with respect to material Patents, Trademarks and Copyrights signed
only by the Collateral Agent.

 

--------------------------------------------------------------------------------



 

15

 

 

SECTION 10. As to the Pledged Collateral; Voting Rights; Dividends; Etc.

(a)   So long as (i) no Secured Debt Default shall have occurred and be
continuing or (ii) if an Secured Debt Default has occurred and is continuing,
the Collateral Agent shall not have delivered prior notice to the Borrower in
accordance with the DIP Refinancing Order:

(i)    the Grantors (as applicable) shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement;
provided, however, that no such action may be taken that would be inconsistent
with any Secured Debt Document;

(ii)  notwithstanding the provisions of Section 1 hereof, such Grantors shall be
entitled to receive and retain any and all dividends and other distributions
paid in respect of the Pledged Collateral to the extent not in violation of the
Secured Debt Documents; provided, that any and all

(A)  dividends paid or payable other than in cash in respect of, and instruments
and other property received, receivable or otherwise distributed in respect of,
or in exchange for, any Pledged Collateral,

(B)  dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

(C)  cash paid, payable or otherwise distributed in redemption of, or in
exchange for, any Pledged Shares;

shall be, and shall be forthwith delivered to the Collateral Agent to hold as
Pledged Collateral and shall, if received by any of the Grantors, be received in
trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of such Grantor, and be forthwith delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement); and

(iii) the Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to the Grantors (as applicable) all such proxies and other
instruments as the Grantors (as applicable) may reasonably request for the
purpose of enabling such Grantor to exercise the voting and other rights which
it is entitled to exercise pursuant to paragraph (i) above and to receive the
dividends which it is authorized to receive and retain pursuant to paragraph
(ii) above.

(b)   Upon the occurrence and during the continuance of an Secured Debt Default
and upon prior notice to the Borrower by the Collateral Agent in accordance with
the DIP Refinancing Order:

 

--------------------------------------------------------------------------------



 

16

 

 

(i)    upon written notice from the Collateral Agent to the Grantors (as
applicable) to such effect, all rights of such Grantors (as applicable) to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to Section 9(a)(i) and to receive the dividends
which it would otherwise be authorized to receive and retain pursuant to Section
9(a)(ii) shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, who shall thereupon have the sole right to exercise such
voting and other consensual rights and to receive and hold as Pledged Collateral
any such dividends; and

(ii)   all dividends which are received by such Grantors contrary to the
provisions of paragraph (i) of this Section 9(b) shall be received in trust for
the benefit of the Collateral Agent, shall be segregated from other funds of the
Grantors and shall be forthwith paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

After any and all Secured Debt Defaults have been cured or waived (provided that
no event which would with the passage of time constitute an Secured Debt Default
shall have in the interim occurred), (i) each Grantor shall have the right to
exercise the voting, managerial and other consensual rights and powers that it
would otherwise be entitled to pursuant to Section 9(a) hereof and receive the
payments, proceeds, dividends, distributions, monies, compensation, property,
assets, instruments or rights which it would have been authorized to receive and
retain pursuant to Section 9(a) and (ii) within ten (10) Business Days after
such cure or waiver, the Collateral Agent shall repay and deliver to each
Grantor all cash and monies that such Grantor is entitled to retain pursuant to
Section 9(a) which was not applied in repayment of the Obligations.

SECTION 11. Insurance. Each Grantor will comply with all the applicable
provisions of the Secured Debt Documents with respect to the maintenance of
insurance and proceeds thereof.

SECTION 12. Transfers to Others; Liens; Additional Shares. Each Grantor shall
not:

(a)   Sell, assign (by operation of law or otherwise) or otherwise dispose of
any of the Collateral, except for sales, assignments or other dispositions
otherwise permitted by the Credit Agreement.

(b)   Create or suffer to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of the Collateral to secure any
obligation of any person or entity, except for the security interest created by
this Agreement, the Secured Debt Documents or the DIP Refinancing Order, or
except as otherwise permitted by the Secured Debt Documents.

(c)   Each of the Grantors (as applicable) agrees that it will (i) cause each of
the Issuers that are Subsidiaries not to issue any stock or other securities in
addition to or substitution for the Pledged Shares issued by such Issuer, except
to any Grantor and (ii) pledge hereunder, promptly upon its receipt thereof, any
and all such additional shares of stock or other securities of each Issuer of
the Pledged Shares, subject to the last sentence of Section 1 hereof.

SECTION 13. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact (which
appointment

 

--------------------------------------------------------------------------------



 

17

 

 

shall be irrevocable and deemed coupled with an interest), with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in the Collateral Agent’s discretion, upon and
during the occurrence and continuance of an Secured Debt Default and upon prior
written notice to the Borrower by the Collateral Agent in accordance with the
DIP Refinancing Order, to take any action and to execute any instrument which
the Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including, without limitation:

(i)    to obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to Section 11,

(ii)   to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(iii) to receive, endorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (i) or (ii) above,

(iv) to receive, endorse and collect all instruments made payable to the
Grantors representing any dividend or other distribution in respect of the
Pledged Collateral or any part thereof and to give full discharge for the same,

(v)   to exercise on behalf of each Grantor any rights, privileges and remedies
under the Leveraged Lease Documents and to tender performance and take any other
actions incidental thereto; and

(vi) to file any claims or take any action or institute any proceedings which
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral.

SECTION 14. Collateral Agent May Perform; Fees and Expenses. If any Grantor
fails to perform any agreement contained herein after the expiration of any
grace period provided for in the Secured Debt Documents, upon written notice to
such Grantor in accordance with the DIP Refinancing Order, the Collateral Agent
may itself perform, or cause performance of, such agreement, and the reasonable
fees and expenses of the Collateral Agent and its Affiliates (including the
reasonable fees, disbursements and other charges of counsel to the Collateral
Agent and its Affiliates, and of the Collateral Agent’s and its Affiliates’
internal and third-party consultants) shall be payable by the Grantors promptly
after receiving written demand together with backup documentation supporting
such reimbursement request.

SECTION 15. Collateral Agency.

 

(a)

Undertaking of the Collateral Agent.

 

--------------------------------------------------------------------------------



 

18

 

 

(i)    Subject to, and in accordance with the terms of the Credit Agreement,
this Agreement and the other Security Documents, the Collateral Agent will, for
the benefit solely and exclusively of the present and future Secured Parties:

(A)  accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

(B)  take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary or advisable to protect or
preserve its interest in the Collateral subject thereto and such interests,
rights, powers and remedies;

(C)  deliver and receive notices pursuant to the Security Documents;

(D)  sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(E)   remit as provided in Section 15(d) all cash proceeds, cash equivalents and
other distributions of or in respect of Collateral received by it from the
collection, foreclosure or enforcement of its interest in the Collateral under
the Security Documents or any of its other interests, rights, powers or
remedies;

(F)   execute and deliver amendments to this Agreement as from time to time
authorized pursuant to Section 22; and

(G)  release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 25.

(ii)  Each party to this Agreement acknowledges and consents to the undertaking
of the Collateral Agent set forth in Section 15(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Agent.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Agent will not commence, or consent to or otherwise sustain any
exercise of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Obligations) unless and until
it shall have been directed by written notice of an Act of Required Debtholders
and then only in accordance with the provisions of this Agreement and the other
Security Documents.

 

--------------------------------------------------------------------------------



 

19

 

 

(b)   Release of Liens. The Collateral Agent will not release any Lien of the
Collateral Agent or consent to the release of any Lien of the Collateral Agent,
except:

 

(i)

as permitted by Section 25; or

(ii)   as ordered pursuant to applicable law under a final order or judgment of
a court of competent jurisdiction.

(c)   Enforcement of Liens. Each Secured Debt Representative hereby agrees to
promptly notify the Collateral Agent in writing of any Secured Debt Default
arising under such Secured Debt Representative’s Secured Debt Documents. If the
Collateral Agent at any time receives written notice that any Secured Debt
Default has occurred, the Collateral Agent will promptly deliver written notice
thereof to the Borrower and each Secured Debt Representative. In the event any
Secured Debt Representative, following the delivery of (and with reference to)
any such notice, requests in writing that the Collateral Agent pursue any lawful
action described in the immediately succeeding sentence, the Collateral Agent
shall notify the Borrower and each other Secured Debt Representative thereof in
writing and seek the consent of the Required Debtholders to pursue such action
(it being understood that the Collateral Agent shall not be required to advise
the Required Debtholders to pursue such action). Following receipt of any notice
that a Secured Debt Default has occurred and until such time as it receives a
notice by such Secured Debt Representative rescinding such Secured Debt Default,
the Collateral Agent may await direction by an Act of Required Debtholders and
will act, or decline to act, as directed by an Act of Required Debtholders, in
the exercise and enforcement of the Collateral Agent’s interests, rights, powers
and remedies in respect of the Collateral or under the Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Agent will act, or decline to act, with respect to the manner of such
exercise of remedies as directed by an Act of Required Debtholders. Subsequent
to the Collateral Agent delivering written notice to the Borrower and each
Secured Debt Representative that any Secured Debt Default has occurred entitling
the Collateral Agent to foreclose upon, collect or otherwise enforce its Liens
thereunder, then, unless it has been directed to the contrary by an Act of
Required Debtholders, the Collateral Agent in any event may (but will not be
obligated to) take all lawful and commercially reasonable actions permitted
under the Security Documents that it may deem necessary or advisable to protect
or preserve its interest in the Collateral subject thereto and the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents.

 

(d)

Application of Proceeds.

(i)    The Collateral Agent will apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral in the following order of
application:

FIRST, to the payment of all reasonable and documented costs and expenses
incurred by the Collateral Agent in connection with such sale, collection or
realization or otherwise in connection with this Agreement or any of the
Obligations, including all court costs and the reasonable fees and expenses of
its agents and legal counsel, the repayment of all advances made by the
Collateral Agent hereunder on behalf of any

 

--------------------------------------------------------------------------------



 

20

 

 

Grantor and any other reasonable and documented costs or expenses incurred in
connection with the exercise of any right or remedy hereunder;

SECOND, to any Secured Party which has theretofore advanced or paid any fees to
the Collateral Agent other than the cost and expenses referred to in clause
First, an amount equal to reasonable and documented the amount thereof so
advanced or paid by such Secured Party and for which such Secured Party has not
been previously reimbursed;

THIRD, to the respective Secured Debt Representatives equally and ratably for
application to the payment of all outstanding Obligations that are then due and
payable, equally and ratably (which shall then be applied or held by each such
Secured Debt Representative in such order as may be provided in the Secured Debt
Documents governing the applicable Series of Debt), until the Discharge of
Obligations has occurred; and

FOURTH, any surplus then remaining shall be paid to the Grantors or their
successors or assigns or to whomsoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

(ii)   For purposes of this paragraph (d), “proceeds” of Collateral includes any
and all cash, securities and other property realized from collection,
foreclosure or enforcement of the Collateral Agent’s Liens upon the Collateral
(including distributions of Collateral in satisfaction of any Obligations).

If any Secured Debt Representative or any holder of an Obligation collects or
receives any proceeds of such foreclosure, collection or other enforcement that
should have been applied to the payment of the Obligations in accordance with
this paragraph (d), such Secured Debt Representative or such Secured Party, as
the case may be, will forthwith deliver the same to the Collateral Agent, for
the account of the holders of the Obligations, to be applied in accordance with
this paragraph (d). Until so delivered, such proceeds will be held by that
Secured Debt Representative or that Secured Party, as the case may be, for the
benefit of the Secured Parties.

(iii) This paragraph (d) is intended for the benefit of, and will be enforceable
as a third party beneficiary by, each present and future holder of Obligations,
each present and future Secured Debt Representative and the Collateral Agent as
holder of the Liens. The Secured Debt Representative of each future Series of
Debt will be required to deliver a Lien Sharing and Priority Confirmation to the
Collateral Agent and each other Secured Debt Representative at the time of
incurrence of such Series of Debt.

(iv) In connection with the application of proceeds pursuant to clause (i)
above, except as otherwise directed by an Act of Required Debtholders, and
subject to applicable law, the Collateral Agent may sell any non-cash proceeds
for cash prior to the application of the proceeds thereof.

 

--------------------------------------------------------------------------------



 

21

 

 

(v)   Without limiting the foregoing, upon receipt of any of the monies referred
to in clause (i) above, the Collateral Agent shall promptly provide written
notice to each of the Borrower and Secured Debt Representative of the receipt of
such monies. Within 10 Business Days after the receipt of such notice, each
Secured Debt Representative shall give the Collateral Agent, with a copy to the
Borrower, written certification by an authorized officer or representative
thereof of the aggregate amount of the Obligations then outstanding owed by the
Borrower or any other Grantor to the Secured Parties represented by such Secured
Debt Representative under the applicable Secured Debt Documents to be certified
to as presently due and owing after giving effect to the application of any
other credit support, letters of credit, or debt service reserves in respect of
such Obligations (and, promptly upon receipt thereof, the Collateral Agent shall
provide a copy of each such certification to each other Secured Debt
Representative). Unless otherwise directed by a court of competent jurisdiction
or each Secured Debt Representative, the Collateral Agent shall use the
information provided for in such notices as the basis for applying such monies
in accordance with clause (i) above. Notwithstanding anything herein to the
contrary, all calculations of any Secured Debt Representative’s share of the
proceeds of any Collateral to be distributed hereunder shall be determined
assuming that each Secured Debt Representative in respect of any Commodities
Hedge Agreement shall have applied any other credit support, if any, to the
Obligations in respect thereof owing to Secured Parties represented by such
Secured Debt Representative if and to the extent the applicable Hedge Agreement
permits such credit support to be applied toward such Obligations at such time.

 

(e)

Powers of the Collateral Agent.

(i)    The Collateral Agent is irrevocably authorized and empowered to enter
into and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and to act as set forth in this Section 15 or as requested in any
lawful directions given to it from time to time in respect of any matter by an
Act of Required Debtholders.

(ii)   No Secured Debt Representative or Secured Party will have any liability
whatsoever for any act or omission of the Collateral Agent (except to the extent
otherwise provided in Section 16(n)).

(f)    Documents and Communications. The Collateral Agent will permit each
Secured Debt Representative and each Secured Party upon reasonable written
notice from time to time to inspect and copy, at the cost and expense of the
party requesting such copies, any and all Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Agent in its capacity as such.

(g)   For Sole and Exclusive Benefit of Secured Parties. Subject to the terms of
the Security Documents, the Collateral Agent will accept, hold, administer and
enforce all Liens granted to it, for the benefit of the Secured Parties, on the
Collateral at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Agent, solely and exclusively for the benefit of the present and
future holders of present and future Obligations, and will distribute all
proceeds received by it in

 

--------------------------------------------------------------------------------



 

22

 

 

realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 15.

 

(h)

Hedging Obligations.

(i)    The Collateral Agent will act as agent hereunder with respect to each
holder of Hedging Obligations both existing on the date hereof and incurred
after the date hereof that:

(A)  holds Obligations in respect of Hedge Agreements that are identified as
Obligations in accordance with the procedures set forth in clause (ii) below;

(B)  signs, through its designated Secured Debt Representative identified
pursuant to clause (ii) below, a Joinder; and

 

(C)

delivers a Lien Sharing and Priority Confirmation.

(ii)  The Borrower will be permitted (i) to designate as a holder of Obligations
hereunder Lenders or Affiliates of Lenders have entered into a Specified Swap
Agreement on or prior to the date of this Agreement or who enter into Specified
Swap Agreements after the date of this Agreement, in either case in compliance
with the requirements of the Secured Debt Documents, and (ii) to designate as a
holder of Obligations hereunder, the counterparties who have entered into
Eligible Commodity Hedge Agreements on or prior to the date of this Agreement or
who enter into Eligible Commodity Hedge Agreements after the date of this
Agreement, in either case in compliance with the requirements of the Secured
Debt Documents. The Borrower may effect such designation by delivering to the
Collateral Agent, with copies to each previously identified Secured Debt
Representative, each of the following:

(A)  an Officer’s Certificate stating that a Grantor has incurred (in the case
of any such Obligations outstanding on the date hereof) or intends to incur
additional Obligations (“Additional Obligations”) which is or will be either (A)
a Specified Swap Agreement, or (B) an Eligible Commodity Hedge Agreement, and in
each case certifying that the incurrence of such Additional Obligations is
permitted and does not violate or result in any default under the Secured Debt
Documents; and

(B)  a written notice specifying the name and address of the Secured Debt
Representative for such series of Additional Obligations for purposes of Section
24.

Although the Borrower shall be required to deliver a copy of each of the
foregoing to each then existing Secured Debt Representative, the failure to so
deliver a copy of any such document to any Secured Debt Representative (other
than the certification described in clause (A) above, which shall in all cases
be required) shall not affect the status of such Obligations as Additional
Obligations entitled to the benefits of this Agreement if the other requirements
of this

 

--------------------------------------------------------------------------------



 

23

 

 

paragraph (h) are complied with. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Borrower or any other Grantor to incur
Additional Obligations unless otherwise permitted by the terms of all applicable
Secured Debt Documents.

 

SECTION 16. Immunities of the Collateral Agent.

(a)          No Implied Duty. The Collateral Agent will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed or taken by it in this Agreement and the other Security
Documents. The Collateral Agent will not be required to take any action that is
contrary to applicable law or any provision of this Agreement or the other
Security Documents.

(b)          Appointment of Agents and Advisors. The Collateral Agent may
execute any of the powers hereunder or perform any duties hereunder either
directly or by or through agents, attorneys, accountants, appraisers or other
experts or advisors selected by it in good faith as it may reasonably require.

(c)          Other Agreements. The Collateral Agent has accepted and is bound by
the Security Documents executed by the Collateral Agent as of the date of this
Agreement. The Collateral Agent will not otherwise be bound by, or be held
obligated by, the provisions of any credit agreement, indenture, Hedge Agreement
or other agreement governing any Obligations (other than this Agreement and the
other Security Documents).

 

(d)

Solicitations of Instructions.

(i)            The Collateral Agent may at any time solicit written confirmatory
instructions, in the form of an Act of Required Debtholders, an Officer’s
Certificate or an order of a court of competent jurisdiction, as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.

(ii)          No written direction given to the Collateral Agent by an Act of
Required Debtholders that in the sole judgment of the Collateral Agent imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Agent any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Agent unless the Collateral Agent elects, at its sole option, to accept such
direction.

(e)          Exculpation. Neither the Collateral Agent nor any of its respective
directors, officers, employees or agents shall be liable to any Secured Party or
Grantor for any action taken or omitted to be taken by it under this Agreement
or any other Security Document, or in connection herewith or therewith, except
as provided herein and except for its own willful misconduct or gross negligence
as determined in the final judgment of a court of competent jurisdiction, nor
responsible for any recitals or warranties herein or therein, nor for the
effectiveness, enforceability, validity or due execution of this Agreement or
any other Security Document, nor to make any inquiry respecting the performance
by any Grantor of its

 

--------------------------------------------------------------------------------



 

24

 

 

Obligations. Any such inquiry which may be made by the Collateral Agent shall
not obligate it to make any further inquiry or to take any action.

(f)           Documents in Satisfactory Form. The Collateral Agent will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it and not inconsistent with the terms of
this Agreement, the other Security Documents and the Credit Agreement.

(g)          Entitled to Rely. The Collateral Agent may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Borrower or any
other Grantor in compliance with the provisions of this Agreement or delivered
to it by any Secured Debt Representative as to the holders of Obligations for
whom it acts, without being required to determine the authenticity thereof or
the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Agent may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so (including for purposes of releasing any Collateral in
accordance with the provisions of the applicable Secured Debt Document or
Security Document). To the extent an Officer’s Certificate or opinion of counsel
is required or permitted under this Agreement to be delivered to the Collateral
Agent in respect of any matter, the Collateral Agent may reasonably rely
conclusively on such Officer’s Certificate or opinion of counsel as to such
matter and such Officer’s Certificate or opinion of counsel shall be a full
warranty and protection to the Collateral Agent for any action taken, suffered
or omitted by it under the provisions of this Agreement and the other Security
Documents.

(h)          Secured Debt Default. The Collateral Agent will not be required to
inquire as to the occurrence or absence of any Secured Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any Secured Debt Default unless and until it is directed by an Act
of Required Debtholders.

(i)           Actions by Collateral Agent. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Agent will act or refrain from acting as directed by an Act of Required
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant to hereto or thereto shall be binding on the
holders of Obligations.

(j)           Security or Indemnity in favor of the Collateral Agent. The
Collateral Agent will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

--------------------------------------------------------------------------------



 

25

 

 

(k)          Rights of the Collateral Agent. In the event there is any bona
fide, good faith disagreement between the other parties to this Agreement or any
of the other Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Agent and the terms of this
Agreement or any of the other Security Documents do not unambiguously mandate
the action the Collateral Agent is to take or not to take in connection
therewith under the circumstances then existing, or the Collateral Agent is in
doubt as to what action it is required to take or not to take hereunder or under
the other Security Documents, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request signed jointly by the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction.

 

(l)

Limitations on Duty of Collateral Agent in Respect of Collateral.

(i)           The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Collateral Agent deals with similar property for its own
account. The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property. Neither the Collateral Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof except as provided herein. The powers conferred
on the Collateral Agent and the other Secured Parties hereunder are solely to
protect the Collateral Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct as determined in the final judgment of a court of competent
jurisdiction.

(ii)          The Collateral Agent will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens granted to it, for the benefit of the
Secured Parties, in any of the Collateral, whether impaired by operation of law
or by reason of any action or omission to act on its part hereunder, except to
the extent such action or omission constitutes gross negligence or willful
misconduct on the part of the Collateral Agent as determined in the final
judgment of a court of competent jurisdiction, for the validity or sufficiency
of the Collateral or any agreement or assignment contained therein, for the
validity of the title of any Grantor to the Collateral, for insuring the
Collateral or for the payment of taxes, charges, assessments or Liens granted to
the Collateral Agent, for the benefit of the Secured Parties, upon the
Collateral or otherwise as to the maintenance of the Collateral. The Collateral
Agent hereby disclaims any representation or

 

--------------------------------------------------------------------------------



 

26

 

 

warranty to the present and future holders of the Obligations concerning the
perfection of the Liens granted hereunder or in the value of any of the
Collateral.

(m)         Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(i)           each of the parties thereto will remain liable under each of the
Security Documents (other than this Agreement) to the extent set forth therein
to perform all of their respective duties and obligations thereunder to the same
extent as if this Agreement had not been executed;

(ii)          the exercise by the Collateral Agent of any of its rights,
remedies or powers hereunder will not release such parties from any of their
respective duties or obligations under the other Security Documents; and

(iii)        the Collateral Agent will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Agent.

(n)          Indemnification. Each Secured Party agrees to indemnify the
Collateral Agent in its capacity as such (to the extent not reimbursed by a
Grantor and without limiting the obligation of a Grantor to do so), ratably
according to the aggregate amounts of their respective Obligations on the date
the activities giving rise to the Collateral Agent’s demand for indemnification
occurred, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Collateral Agent in its capacity as such in any way
relating to or arising out of the Security Documents or this Agreement, or the
performance of its duties as Collateral Agent hereunder or thereunder or any
action taken or omitted by the Collateral Agent in its capacity as such under or
in connection with any of the foregoing; provided, however, that the Secured
Parties shall not be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent that any of the foregoing result from
the Collateral Agent’s gross negligence, bad faith or willful misconduct as
determined in a final judgment of a court of competent jurisdiction. The
agreements in this paragraph (n) shall survive the repayment of the Obligations
and all other amounts payable hereunder and under the other Secured Debt
Documents and the removal or resignation of the Collateral Agent.

SECTION 17. Appointment and Resignation of the Collateral Agent.

(a)          Appointment of Collateral Agent. Each Secured Debt Representative
on behalf of each Secured Party represented by it hereby appoints Credit Suisse,
Cayman Islands Branch, as the Collateral Agent under and for purposes of each
Security Documents and this Agreement, and each Secured Debt Representative on
behalf of each Secured Party represented by it hereby authorizes Credit Suisse,
Cayman Islands Branch, as the Collateral Agent, to take such actions on its
behalf under the provisions of the Security Documents and this Agreement and to
exercise such powers and perform such duties as are expressly delegated to the
Collateral Agent by the terms of the Security Documents and this Agreement,
together with such other powers as are reasonably incidental thereto.

 

--------------------------------------------------------------------------------



 

27

 

 

(b)          Resignation or Removal of Collateral Agent. Subject to the
appointment of a successor Collateral Agent as provided in paragraph (c) below
and the acceptance of such appointment by the successor Collateral Agent, the
Collateral Agent may resign at any time by giving not less than 10 days’ written
notice of resignation to each Secured Debt Representative and the Borrower.

(c)          Appointment of Successor Collateral Agent. Upon any such
resignation, a successor Collateral Agent may be appointed by an Act of Required
Debtholders; provided that any successor Collateral Agent replacing Credit
Suisse may be appointed by the Administrative Agent and the Borrower. If no
successor Collateral Agent has been so appointed and accepted such appointment
within 10 days after the predecessor Collateral Agent gave notice of resignation
or was removed, the retiring Collateral Agent may (at the expense of the
Borrower), at its option, appoint a successor Collateral Agent, or petition a
court of competent jurisdiction for appointment of a successor Collateral Agent,
which must be a bank or trust approved by the Borrower:

 

(i)

authorized to exercise corporate agency powers;

(ii)          having a combined capital and surplus of at least $500,000,000;

 

(iii)

maintaining an office in New York, New York; and

 

(iv)

that is not a Secured Debt Representative.

The Collateral Agent will fulfill its obligations hereunder until a successor
Collateral Agent meeting the requirements of this paragraph (c) has accepted its
appointment as Collateral Agent and the provisions of paragraph (d) have been
satisfied.

(d)          Succession. When the Person so appointed as successor Collateral
Agent accepts such appointment:

(i)           such Person will succeed to and become vested with all the rights,
powers, privileges and duties of the predecessor Collateral Agent, and the
predecessor Collateral Agent will be discharged from its duties and obligations
hereunder; and

(ii)          the predecessor Collateral Agent will (at the reasonable expense
of the Borrower) promptly transfer all Liens granted to the predecessor
Collateral Agent, for the benefit of the Secured Parties, and collateral
security within its possession or control to the possession or control of the
successor Collateral Agent and will execute instruments and assignments as may
be reasonably necessary or reasonably requested by the successor Collateral
Agent to transfer to the successor Collateral Agent all Liens granted to the
predecessor Collateral Agent, for the benefit of the Secured Parties, and all
interests, rights, powers and remedies of the predecessor Collateral Agent in
respect of the Security Documents.

Thereafter the predecessor Collateral Agent will remain entitled to enforce the
immunities granted to it in Section 17.

 

--------------------------------------------------------------------------------



 

28

 

 

(e)          Merger, Conversion or Consolidation of Collateral Agent. Any Person
into which the Collateral Agent may be merged or converted or with which it may
be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any Person
succeeding to the business of the Collateral Agent shall be the successor of the
Collateral Agent pursuant to paragraph (d) above, provided that (i) without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, such Person shall be deemed to satisfy the eligibility
requirements specified in paragraph (c) above and (ii) prior to any such merger,
conversion or consolidation, the Collateral Agent shall have notified the
Borrower and each Secured Debt Representative thereof in writing; provided that
the predecessor Collateral Agent will remain entitled to enforce the immunities
granted to it in Section 17.

SECTION 18. Remedies. If any Secured Debt Default shall have occurred and be
continuing, upon prior written notice to the Borrower by the Collateral Agent in
accordance with the DIP Refinancing Order, and subject to the provisions of and
the priorities and other terms set forth in the DIP Refinancing Order:

(a)   The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, and without application to or order of the Bankruptcy Court, all the
rights and remedies of a secured party on default under the Uniform Commercial
Code and also may (i) require each Grantor to, and each Grantor hereby agrees
that it will at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent which is reasonably convenient to all parties and (ii) without
notice except as specified in the following sentence, sell the Collateral or any
part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notice of such sale shall be required by law, at least ten (10) days’
notice to the Grantors of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(b)   The Collateral Agent may instruct the Grantors not to make any further use
of the Patents, Copyrights or Trademarks or any mark similar thereto for any
purpose to the extent that such use would be inconsistent with the exercise by
the Collateral Agent of any other remedies under this Section.

(c)   The Collateral Agent may license, to the extent such Grantor has a right
to issue such a license, whether general, special or otherwise, and whether on
an exclusive or nonexclusive basis, any of the Trademarks, Patents or Copyrights
throughout the world for such term or terms, on such conditions, and in such
manner, as the Collateral Agent shall in its sole discretion determine.

 

--------------------------------------------------------------------------------



 

29

 

 

(d)   The Collateral Agent may (without assuming any obligations or liability
thereunder), at any time, enforce against any licensee or sublicensee all rights
and remedies of the Grantors in, to and under any one or more license agreements
with respect to the Collateral, and take or refrain from taking any action under
any thereof, and each of the Grantors hereby releases the Collateral Agent from,
and agrees to hold the Collateral Agent free and harmless from and against any
claims arising out of, any action taken or omitted to be taken with respect to
any such license agreement except claims involving gross negligence, willful
misconduct or bad faith of the Collateral Agent.

(e)   In the event of any such license, assignment, sale or other disposition of
the Collateral, or any part of it, upon the request of the Collateral Agent,
each Grantor shall supply its know-how and expertise relating to the Trademarks,
Patents or Copyrights, and its customer lists and other records relating to the
Trademarks, Patents or Copyrights to the Collateral Agent or its designee.

(f)    In order to implement the assignment, sale or other disposal of any of
the Trademarks, Patents or Copyrights, the Collateral Agent may, in compliance
with this section, pursuant to the authority granted in Section 12 hereof,
execute and deliver on behalf of the Grantors, one or more instruments of
assignment of the Trademarks, Patents or Copyrights (or any application of
registration thereof), in form suitable for filing, recording or registration in
any country.

(g)   All cash proceeds received by the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
shall be applied in accordance with Section 15(d).

(h)   If at any time when the Collateral Agent shall determine to exercise its
right to sell all or any part of the Pledged Collateral pursuant to this Section
18, such Pledged Collateral or the part thereof to be sold shall not be
effectively registered under the Securities Act of 1933, as amended, and as from
time to time in effect, and the rules and regulations thereunder (the
“Securities Act”), the Collateral Agent is hereby expressly authorized to sell
such Pledged Collateral or such part thereof by private sale in such manner and
under such circumstances as the Collateral Agent may deem necessary or advisable
in order that such sale may legally be effected without such registration.
Without limiting the generality of the foregoing, in any such event the
Collateral Agent, in compliance with applicable securities laws, (a) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Collateral or such part thereof shall have
been filed under such Securities Act, (b) may approach and negotiate with a
restricted number of potential purchasers to effect such sale and (c) may
restrict such sale to purchasers as to their number, nature of business and
investment intention including without limitation to purchasers each of whom
will represent and agree to the satisfaction of the Collateral Agent that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Pledged Collateral, or part thereof, it
being understood that the Collateral Agent may cause or require each Grantor,
and each Grantor hereby agrees upon the written request of the Collateral Agent
to cause (i) a legend or legends to be placed on the certificates to be
delivered to such purchasers to the effect that the Pledged Collateral
represented thereby have not been registered under the Securities Act and
setting forth or referring to restrictions on the transferability of such

 

--------------------------------------------------------------------------------



 

30

 

 

securities; and (ii) the issuance of stop transfer instructions to such Issuer’s
transfer agent, if any, with respect to the Pledged Collateral, or, if such
Issuer transfers its own securities, a notation in the appropriate records of
such Issuer. In the event of any such sale, each Grantor does hereby consent and
agree that the Collateral Agent shall incur no responsibility or liability for
selling all or any part of the Pledged Collateral at a price which the
Collateral Agent may deem reasonable under the circumstances, notwithstanding
the possibility that a substantially higher price might be realized if the sale
were public and deferred until after registration as aforesaid.

(i)           In exercising rights and remedies with respect to the Collateral
after the occurrence and during the continuation of a Secured Debt Default, the
Secured Debt Representatives may, by an Act of Required Debtholders, instruct
the Collateral Agent to enforce (or to refrain from enforcing) the provisions of
the Secured Debt Documents in respect of the Obligations and exercise (or
refrain from exercising) remedies thereunder or any such rights and remedies,
all in such order and in such manner as the Collateral Agent may determine,
unless otherwise directed by an Act of Required Debtholders, including:

(i)           the exercise or forbearance from exercise of all rights and
remedies in respect of the Collateral and/or the Obligations;

(ii)          the enforcement or forbearance from enforcement of any Lien in
respect of the Collateral;

(iii)        the exercise or forbearance from exercise of rights and powers of a
holder of shares of stock or any other form of equity interests included in the
Collateral to the extent provided in the Security Documents;

(iv)         the acceptance of the Collateral in full or partial satisfaction of
the Obligations; and

(v)          the exercise or forbearance from exercise of all rights and
remedies of a secured lender under the New York UCC or any similar law of any
applicable jurisdiction or in equity.

SECTION 19. Indemnity and Expenses.

(a)   Each Grantor, jointly and severally, agrees to indemnify the Collateral
Agent from and against any and all claims, losses and liabilities growing out of
or resulting from this Agreement (including, without limitation, enforcement of
this Agreement), except claims, losses or liabilities directly arising from the
Collateral Agent’s own gross negligence, willful misconduct or bad faith.

(b)   The Grantors will promptly after receiving written demand, together with
backup documentation supporting such reimbursement request, pay to the
Collateral Agent the amount of any and all reasonable fees and reasonable
out-of-pocket expenses of the Collateral Agent and its Affiliates (including the
reasonable fees, disbursements and other charges of counsel to the Collateral
Agent and its Affiliates and of the Collateral Agent’s and its Affiliates’
internal and third-party consultants) which the Collateral Agent and its
Affiliates may incur in connection

 

--------------------------------------------------------------------------------



 

31

 

 

with (i) the administration of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any of the Collateral, (iii) the exercise or enforcement of any of the rights of
the Collateral Agent hereunder or (iv) the failure by any of the Grantors to
perform or observe any of the provisions hereof.

(c)   The Grantors assume all responsibility and liability arising from the use
of the Trademarks, Patents and Copyrights except to the extent such liability is
a direct result of the Collateral Agent’s own gross negligence, willful
misconduct or bad faith.

(d)   Each of the Grantors agrees that the Collateral Agent does not assume, and
shall have no responsibility for, the payment of any sums due or to become due
under any agreement or contract included in the Collateral or the performance of
any obligations to be performed under or with respect to any such agreement or
contract by any of the Grantors, and except as the same may have resulted
directly from the gross negligence, willful misconduct or bad faith of the
Collateral Agent, each of the Grantors hereby jointly and severally agree to
indemnify and hold the Collateral Agent harmless with respect to any and all
claims by any person relating thereto.

SECTION 20. Additional Grantors. Each Global Entity that is required to become a
party to this Agreement pursuant to Section 5.11(b) of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.

SECTION 21. Security Interest Absolute. All rights of the Collateral Agent and
security interests hereunder, and all obligations of each of the Grantors
hereunder, shall be absolute and unconditional, irrespective of any circumstance
which might constitute a defense available to, or a discharge of, any guarantor
or other obligor in respect of the Obligations other than Discharge of the
Obligations.

SECTION 22. Amendments; Etc.

(a)          No amendment, supplement or other modification to the provisions of
any Security Document will be effective without the approval of the Collateral
Agent acting as directed by an Act of Required Debtholders, except that:

(i)           any amendment, supplement or other modification that has the
effect solely of adding or maintaining Collateral, securing additional
Obligations that were otherwise permitted by the terms of the Secured Debt
Documents to be secured by the Collateral or preserving, perfecting or
establishing the Liens thereon or the rights of the Collateral Agent therein
will become effective when executed and delivered by the Borrower or any other
applicable Grantor party thereto and the Collateral Agent;

(ii)          no amendment, supplement, waiver or other modification that
reduces, impairs or adversely affects the right of any holder of Obligations:

(A)         to vote its Obligations as to any matter described as subject to an
Act of Required Debtholders or a vote of the Required Debtholders (or

 

--------------------------------------------------------------------------------



 

32

 

 

which amends the provisions of this clause (ii) or the definition of “Act of
Required Debtholders” or “Required Debtholders”),

(B)         to share in the order of application described in Section 15(d) in
the proceeds of enforcement of or realization on any Collateral,

(C)         to require that Liens securing Obligations be released other than as
set forth in the provisions described in Section 25,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Debt so affected under the applicable Secured Debt
Documents; and

(iii)        no amendment or supplement that imposes any obligation upon the
Collateral Agent or any Secured Debt Representative or adversely affects the
rights of the Collateral Agent or any Secured Debt Representative, respectively,
in its capacity as such will become effective without the consent of the
Collateral Agent or such Secured Debt Representative, respectively.

(b)          Notwithstanding paragraph (a) above, the Collateral Agent and the
Borrower (and/or each other applicable Grantor) may, without the consent of any
Secured Party, enter into any amendment, supplement or other modification of a
Security Document (other than this Agreement) to cure any ambiguity or to
correct or supplement any provision in such document that may be inconsistent
with any other provision of a Security Document or to further the intended
purposes thereof.

(c)          The Collateral Agent will deliver a copy of each amendment,
supplement or other modification to the Security Documents to each Secured Debt
Representative upon request.

SECTION 23. Voting. In connection with any matter under this Agreement requiring
a vote of the Secured Parties, each Series of Debt will cast its votes in
accordance with the Secured Debt Documents governing such Series of Debt. The
amount of Secured Debt to be voted by a Series of Debt will equal (1) the
aggregate principal amount of Secured Debt held by such Series of Debt
(including outstanding letters of credit (unless cash collateralized) whether or
not then available or drawn, but excluding obligations under Hedge Agreements),
plus (2) the aggregate Hedge Outstanding Amount under all Hedge Agreements, plus
(3) other than in connection with an exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Indebtedness of such Series of Debt. Following and in accordance with the
outcome of the applicable vote under its Secured Debt Documents, the Secured
Debt Representative of each Series of Debt will cast all of its votes as a block
in respect of any vote under this Agreement.

SECTION 24. Addresses for Notices. Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:

 

 

--------------------------------------------------------------------------------



 

33

 

 

 

If to the Collateral Agent:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention:

Telephone No.: (212)

Telecopy No.: (212)

 

If to the Borrower or any other Grantor:

Calpine Corporation

50 West San Fernando Street

San Jose, CA 95113

Attention:  Chief Financial Officer

Telecopier No.:   408-995-0505

 

with copies (which shall not constitute notice) to:

 

50 West San Fernando Street

San Jose, CA 95113

Attention:  General Counsel

Telecopier No.: 408-995-0505

 

If to the Administrative Agent:

Credit Suisse

Eleven Madison Avenue

New York, NY 10010

Attention:  James Moran

Telecopier No.:  212-743-1878

 

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested or by overnight air courier, to the
relevant address set forth above. Failure to mail a notice or communication to a
holder of Obligations or any defect in it will not affect its sufficiency with
respect to other holders of Obligations.

SECTION 25. Continuing Security Interest.

(a)   This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until Discharge of the
Obligations, (ii) be binding upon each of the Grantors, their successors and
assigns and (iii) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Collateral Agent, each Agent and each of
the Secured Parties and their respective permitted successors, transferees and
assigns.

 

--------------------------------------------------------------------------------



 

34

 

 

(b)   Notwithstanding anything to the contrary contained herein or in any other
Secured Debt Document, the Collateral Agent is hereby irrevocably authorized by
each Secured Party to take any action requested by the Borrower having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction permitted under the Credit
Agreement or otherwise consented to as provided therein, or (ii) under the
circumstances described in paragraph (c) below.

(c)   Upon the Discharge of the Obligations, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Collateral Agent and each Grantor under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

(d)   For avoidance of doubt, (i) upon (x) any sale, assignment, disposition or
other transfer by any of the Grantors of any Collateral that is permitted under
the Credit Agreement, (y) the rejection or termination of any facility lease or
surrender of any Designated Projects permitted under Section 6.5(a)(iii) of the
Credit Agreement or, as to Clear Lake Cogeneration, L.P., the rejection or
termination of the long-term steam supply agreement (the “Clear Lake Steam
Agreement”) with Celanese Ltd. (“Celanese”) and Old World Industries, Inc. (“Old
World”) or of the ground lease with Celanese related to Clear Lake, or (z) the
effectiveness of any written consent to the release of the security interest
granted by the Credit Agreement, the DIP Refinancing Order or hereby in any
Collateral pursuant to Section 11.1 of the Credit Agreement, (A) the security
interest in such Collateral (but not any proceeds thereof) shall be
automatically released, and (B) as to (1) the rejection or termination of any
facility lease in respect of, or the surrender of, any Designated Project (as
defined in the Cash Collateral Order) which is the sole facility owned or leased
by a Grantor, or (2) the rejection or termination of the ground lease with
Celanese related to Clear Lake or the Clear Lake Steam Agreement, the guarantee
obligations of such Grantor or Guarantor under the Credit Agreement and
hereunder, and the security interests and the claims of the Secured Parties
(including the Superpriority Claims) in respect thereof, shall be automatically
released and upon a surrender of a Designated Project permitted under Section
6.5(a)(iii) of the Credit Agreement effected by way of foreclosure (consensual
or otherwise) on the Capital Stock or assets of the relevant project debtor, the
security interest in the assets (and Capital Stock to the extent necessary to
permit a consensual surrender or foreclosure) of such project debtor, the
guarantee obligations of such project debtor under the Credit Agreement and
hereunder, and the Superpriority Claims of the Secured Parties in respect
thereof, shall be automatically cancelled and released.

(e)   Upon any termination described above, the Collateral Agent will, at the
Grantor’s expense, execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination, and the
Collateral Agent shall be entitled to rely conclusively on, without independent
investigation, a certificate of the applicable Grantor certifying that any
specific sale, assignment, disposition or other transfer of any Collateral is
permitted under the Credit Agreement.

SECTION 26. CCFC Collateral. Notwithstanding anything to the contrary set forth
in this Agreement, at any time after CCFC Preferred Holdings, LLC and its
Subsidiaries (the “CCFC Entities”) become Grantors under this Agreement in
accordance with Section 5.11(b) of

 

--------------------------------------------------------------------------------



 

35

 

 

the Credit Agreement and grant Liens on all of their assets as Collateral
hereunder (such Collateral of the CCFC Entities, the “CCFC Collateral”), the
Collateral Agent, and by becoming parties to the Credit Agreement, the Secured
Parties, agree that in the exercise of any rights and remedies under this
Agreement or any other Loan Document, the Collateral Agent shall use its
commercially reasonable efforts to exercise such rights and remedies first
against Collateral other than the CCFC Collateral before exercising any such
rights and remedies against the CCFC Collateral.

SECTION 27. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, and, to the extent
applicable, the Bankruptcy Code.

SECTION 28. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

SECTION 29. Execution in Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

SECTION 30. Consent to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Security Documents to which
it is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Bankruptcy Court for
the Southern District of New York, the courts of the United States of America
for the Southern District of New York and appellate courts from any thereof;

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address set forth in Section 24 or at such other address of which the Collateral
Trustee shall have been notified pursuant thereto;

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.16 any special, exemplary, punitive or consequential damages.

 

--------------------------------------------------------------------------------



 

36

 

 

SECTION 31. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 32. Rights and Immunities of Secured Debt Representatives. The
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Credit Agreement and any future
Secured Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the applicable Secured Debt Documents
with respect to which such Person will act as representative, in each case as if
specifically set forth herein. In no event will any Secured Debt Representative
be liable for any act or omission on the part of the Grantors or the Collateral
Trustee hereunder.

 

[Signature Pages Follow]

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWER

 

CALPINE CORPORATION

 

 

 

By:

/s/  Robert E. Fishman

 

 

Name:  Robert E. Fishman

 

 

Title:  Executive Vice President

 

 

--------------------------------------------------------------------------------



GRANTORS:

 

AMELIA ENERGY CENTER, LP

ANTELOPE ENERGY CENTER, LLC (F/K/A “INLAND

EMPIRE PEAKER ENERGY CENTER, LLC”, F/K/A

“PHIPPS BEND ENERGY CENTER, LLC”)

ANACAPA LAND COMPANY, LLC

ANDERSON SPRINGS ENERGY COMPANY

ANDROSCOGGIN ENERGY, INC.

AUBURNDALE PEAKER ENERGY CENTER, LLC

AUGUSTA DEVELOPMENT COMPANY, LLC

AVIATION FUNDING CORP.

BAYTOWN ENERGY CENTER, LP

BAYTOWN POWER GP, LLC

BAYTOWN POWER, LP

BELLINGHAM COGEN, INC.

BETHPAGE FUEL MANAGEMENT INC.

BLUE HERON ENERGY CENTER, LLC

BLUE SPRUCE HOLDINGS, LLC

BROAD RIVER ENERGY LLC

BROAD RIVER HOLDINGS, LLC

CALGEN EQUIPMENT FINANCE COMPANY, LLC

CALGEN EQUIPMENT FINANCE HOLDINGS, LLC

CALGEN EXPANSION COMPANY, LLC

CALGEN FINANCE CORPORATION

CALGEN PROJECT EQUIPMENT FINANCE

COMPANY ONE, LLC

CALGEN PROJECT EQUIPMENT FINANCE

COMPANY THREE, LLC

CALGEN PROJECT EQUIPMENT FINANCE

COMPANY TWO, LLC

CALPINE ACADIA HOLDINGS, LLC

CALPINE ADMINISTRATIVE SERVICES

COMPANY, INC.

CALPINE AGNEWS, INC.

CALPINE AMELIA ENERGY CENTER GP, LLC

CALPINE AMELIA ENERGY CENTER LP, LLC

CALPINE AUBURNDALE HOLDINGS, LLC

CALPINE BAYTOWN ENERGY CENTER GP, LLC

CALPINE BAYTOWN ENERGY CENTER LP, LLC

CALPINE BETHPAGE 3 PIPELINE

CONSTRUCTION COMPANY, INC.

CALPINE BETHPAGE 3, LLC

CALPINE C*POWER, INC.

CALPINE CALGEN HOLDINGS, INC.

CALPINE CALIFORNIA DEVELOPMENT

COMPANY, LLC

CALPINE CALIFORNIA ENERGY FINANCE, LLC

CALPINE CALIFORNIA EQUIPMENT FINANCE

COMPANY, LLC

 

--------------------------------------------------------------------------------



 

39

 

 

CALPINE CALISTOGA HOLDINGS, LLC

CALPINE CAPITAL TRUST

CALPINE CAPITAL TRUST I

CALPINE CAPITAL TRUST II

CALPINE CAPITAL TRUST III

CALPINE CAPITAL TRUST IV

CALPINE CAPITAL TRUST V

CALPINE CENTRAL TEXAS GP, INC.

CALPINE CENTRAL, INC.

CALPINE CENTRAL, L.P.

CALPINE CENTRAL-TEXAS, INC.

CALPINE CHANNEL ENERGY CENTER GP, LLC

CALPINE CHANNEL ENERGY CENTER LP, LLC

CALPINE CLEAR LAKE ENERGY GP, LLC

CALPINE CLEAR LAKE ENERGY, LP

CALPINE COGENERATION CORPORATION

CALPINE CORPUS CHRISTI ENERGY GP, LLC

CALPINE CORPUS CHRISTI ENERGY, LP

CALPINE DECATUR PIPELINE, INC.

CALPINE DECATUR PIPELINE, L.P.

CALPINE DIGHTON, INC.

CALPINE EAST FUELS, INC.

CALPINE EASTERN CORPORATION

CALPINE ENERGY SERVICES HOLDINGS, INC.

CALPINE FINANCE COMPANY

CALPINE FREESTONE ENERGY GP, LLC

CALPINE FREESTONE ENERGY, LP

CALPINE FREESTONE, LLC

CALPINE FUELS CORPORATION

CALPINE GAS HOLDINGS, LLC

CALPINE GENERATING COMPANY, LLC

CALPINE GEYSERS COMPANY, L.P.

CALPINE GILROY 1, INC.

CALPINE GILROY 2, INC.

CALPINE GILROY COGEN, L.P.

CALPINE GLOBAL SERVICES COMPANY, INC.

CALPINE GORDONSVILLE GP HOLDINGS, LLC

CALPINE GORDONSVILLE LP HOLDINGS, LLC

CALPINE GORDONSVILLE, LLC

CALPINE GREENLEAF HOLDINGS, INC.

CALPINE GREENLEAF, INC.

CALPINE HIDALGO DESIGN, L.P.

CALPINE HIDALGO ENERGY CENTER, L.P.

CALPINE HIDALGO HOLDINGS, INC.

CALIPNE HIDALGO POWER GP, LLC

CALPINE HIDALGO POWER, LP

CALPINE HIDALGO, INC.

 

--------------------------------------------------------------------------------



 

40

 

 

CALPINE INTERNATIONAL HOLDINGS, INC.

CALPINE INTERNATIONAL, LLC

CALPINE INVESTMENT HOLDINGS, LLC

CALPINE KENNEDY AIRPORT, INC.

CALPINE KENNEDY OPERATORS INC.

CALPINE KIA, INC.

CALPINE LEASING INC.

CALPINE LONG ISLAND, INC.

CALPINE LOST PINES OPERATIONS, INC.

CALPINE LOUISIANA PIPELINE COMPANY

CALPINE MAGIC VALLEY PIPELINE, INC.

CALPINE MONTEREY COGENERATION, INC.

CALPINE MVP, INC.

CALPINE NCTP GP, LLC

CALPINE NCTP, LP

CALPINE NORTHBROOK CORPORATION OF

MAINE, INC.

CALPINE NORTHBROOK ENERGY HOLDINGS, LLC

CALPINE NORTHBROOK ENERGY, LLC

CALPINE NORTHBROOK HOLDINGS

CORPORATION

CALPINE NORTHBROOK INVESTORS, LLC

CALPINE NORTHBROOK PROJECT HOLDINGS,

LLC

CALPINE NORTHBROOK SERVICES, LLC

CALPINE NORTHBROOK SOUTHCOAST

INVESTORS, LLC

CALPINE NTC, LP

CALPINE ONETA POWER I, LLC

CALPINE ONETA POWER II LLC

CALPINE ONETA POWER, L.P.

CALPINE OPERATIONS MANAGEMENT

COMPANY, INC.

CALPINE PASTORIA HOLDINGS, LLC

CALPINE PHILADELPHIA, INC.

CALPINE PITTSBURG, LLC

CALPINE POWER COMPANY

CALPINE POWER EQUIPMENT LP

CALPINE POWER MANAGEMENT, INC.

CALPINE POWER MANAGEMENT, LP

CALPINE POWER, INC.

CALPINE POWERAMERICA, INC.

CALPINE POWERAMERICA - CA, LLC

CALPINE POWERAMERICA - CT, LLC

CALPINE POWERAMERICA - MA, LLC

CALPINE POWERAMERICA - ME, LLC

CALPINE POWERAMERICA - NH, LLC

 

--------------------------------------------------------------------------------



 

41

 

 

CALPINE POWERAMERICA - NY, LLC

CALPINE POWERAMERICA - OR, LLC

CALPINE POWERAMERICA, LP

CALPINE PRODUCER SERVICES, L.P.

CALPINE PROJECT HOLDINGS, INC.

CALPINE PRYOR, INC.

CALPINE RUMFORD I, INC.

CALPINE RUMFORD, INC.

CALPINE SCHUYLKILL, INC.

CALPINE SISKIYOU GEOTHERMAL PARTNERS, L.P.

CALPINE SONORAN PIPELINE LLC

CALPINE STONY BROOK, INC.

CALPINE STONY BROOK OPERATORS, INC.

CALPINE STONY BROOK POWER MARKETING, LLC

CALPINE SUMAS, INC.

CALPINE TCCL HOLDINGS, INC.

CALPINE TEXAS PIPELINE GP, INC.

CALPINE TEXAS PIPELINE LP, INC.

CALPINE TEXAS PIPELINE, L.P.

CALPINE TIVERTON 1, INC.

CALPINE TIVERTON, INC.

CALPINE ULC I HOLDING, LLC

CALPINE UNIVERSITY POWER, INC.

CALPINE UNRESTRICTED FUNDING, LLC

CALPINE UNRESTRICTED HOLDINGS, LLC

CALPINE VAPOR, INC.

CARVILLE ENERGY LLC

CCFC DEVELOPMENT COMPANY, LLC

CCFC EQUIPMENT FINANCE COMPANY, LLC

CCFC PROJECT EQUIPMENT FINANCE COMPANY

ONE, LLC

CES GP, LLC

CGC DIGHTON, LLC

CHANNEL ENERGY CENTER, LP

CHANNEL POWER GP, LLC

CHANNEL POWER, LP

CLEAR LAKE COGENERATION LIMITED

PARTNERSHIP

COGENAMERICA ASIA INC.

COGENAMERICA PARLIN SUPPLY CORP.

COLUMBIA ENERGY LLC

CORPUS CHRISTI COGENERATION L.P.

CPN 3RD TURBINE, INC.

CPN ACADIA, INC.

CPN BERKS GENERATION, INC.

CPN BERKS, LLC

CPN BETHPAGE 3RD TURBINE, INC.

 

--------------------------------------------------------------------------------



 

42

 

 

CPN CASCADE, INC.

CPN CLEAR LAKE, INC.

CPN DECATUR PIPELINE, INC.

CPN ENERGY SERVICES LP, INC.

CPN ENERGY SERVICES GP, INC.

CPN FREESTONE, LLC

CPN FUNDING, INC.

CPN MORRIS, INC.

CPN OXFORD, INC.

CPN PIPELINE COMPANY

CPN PLEASANT HILL OPERATING, LLC

CPN PLEASANT HILL, LLC

CPN POWER SERVICES GP, LLC

CPN POWER SERVICES, LP

CPN PRYOR FUNDING CORPORATION

CPN TELEPHONE FLAT, INC.

DECATUR ENERGY CENTER, LLC

DEER PARK POWER GP, LLC

DEER PARK POWER, LP

DELTA ENERGY CENTER, LLC

DIGHTON POWER ASSOCIATES LIMITED

PARTNERSHIP

EAST ALTAMONT ENERGY CENTER, LLC

FOND DU LAC ENERGY CENTER, LLC

FONTANA ENERGY CENTER, LLC

FREESTONE POWER GENERATION, LP

GEC BETHPAGE INC.

GEOTHERMAL ENERGY PARTNERS, LTD.

GEYSERS POWER COMPANY II, LLC

GEYSERS POWER COMPANY, LLC

GEYSERS POWER I COMPANY

GOLDENDALE ENERGY CENTER, LLC

HAMMOND ENERGY LLC

HILLABEE ENERGY CENTER, LLC

IDELWILD FUEL MANAGEMENT CORP.

JMC BETHPAGE, INC.

KIAC PARTNERS

LAKE WALES ENERGY CENTER, LLC

LAWRENCE ENERGY CENTER, LLC

LONE OAK ENERGY CENTER, LLC

LOS ESTEROS CRITICAL ENERGY FACILITY, LLC

LOS MEDANOS ENERGY CENTER LLC

MAGIC VALLEY GAS PIPELINE GP, LLC

MAGIC VALLEY GAS PIPELINE, LP

MAGIC VALLEY PIPELINE, L.P.

MEP PLEASANT HILL, LLC

MOAPA ENERGY CENTER, LLC

 

--------------------------------------------------------------------------------



 

43

 

 

MOBILE ENERGY LLC

MODOC POWER, INC.

MORGAN ENERGY CENTER, LLC

MOUNT HOFFMAN GEOTHERMAL COMPANY, L.P.

MT. VERNON ENERGY LLC

NEWSOUTH ENERGY LLC

NISSEQUOGUE COGEN PARTNERS

NORTHWEST COGENERATION, INC.

NTC FIVE, INC.

NTC GP, LLC

NUECES BAY ENERGY LLC

O.L.S. ENERGY-AGNEWS, INC.

ODYSSEY LAND ACQUISITION COMPANY

PAJARO ENERGY CENTER, LLC

PASTORIA ENERGY CENTER, LLC

PASTORIA ENERGY FACILITY, L.L.C.

PHILADELPHIA BIOGAS SUPPLY, INC.

PINE BLUFF ENERGY, LLC

POWER INVESTORS, L.L.C.

QUINTANA CANADA HOLDINGS, LLC

RUMFORD POWER ASSOCIATES LIMITED

PARTNERSHIP

RUSSELL CITY ENERGY CENTER, LLC

SAN JOAQUIN VALLEY ENERGY CENTER, LLC

SILVERADO GEOTHERMAL RESOURCES, INC.

SOUTH POINT ENERGY CENTER, LLC

SOUTH POINT HOLDINGS, LLC

STONY BROOK COGENERATION, INC.

STONY BROOK FUEL MANAGEMENT CORP.

SUTTER DRYERS, INC.

TBG COGEN PARTNERS

TEXAS CITY COGENERATION, L.P.

TEXAS COGENERATION COMPANY

TEXAS COGENERATION FIVE, INC.

TEXAS COGENERATION ONE COMPANY

THERMAL POWER COMPANY

TIVERTON POWER ASSOCIATES LIMITED

PARTNERSHIP

TOWANTIC ENERGY, L.L.C.

VEC HOLDINGS, LLC

VENTURE ACQUISITION COMPANY

VINEYARD ENERGY CENTER, LLC

WAWAYANDA ENERGY CENTER, LLC

WHATCOM COGENERATION PARTNERS, L.P.

ZION ENERGY LLC

 

--------------------------------------------------------------------------------



 

44

 

 



 

By:

/s/  Robert E. Fishman

 

 

Name:  Robert E. Fishman

 

 

Title:  Vice President or Executive Vice

 

 

President, as applicable

 

 

--------------------------------------------------------------------------------



 

45

 

 

CALPINE OPERATING SERVICES COMPANY,

INC.

THOMASSEN TURBINE SYSTEMS AMERICA,

INC.

 

 

 

By:

/s/  Eric N. Pryor

 

 

Name:  Eric N. Pryor

 

 

Title:  Senior Vice President

 

 

--------------------------------------------------------------------------------



 

46

 

 

CALPINE CONSTRUCTION MANAGEMENT COMPANY, INC.

CALPINE POWER SERVICES, INC.

 

 

 

By:

/s/  B. N. Gaglia

 

 

Name:  B. N. Gaglia

 

 

Title:  Vice President

 

 

--------------------------------------------------------------------------------



 

47

 

 

CALPINE ENERGY SERVICES, LP

 

 

 

By:

/s/  Thomas N. May

 

 

Name:  Thomas N. May

 

 

Title:  President

 

 

 

--------------------------------------------------------------------------------



COLLATERAL AGENT:

CREDIT SUISSE, Cayman Islands Branch

as Collateral Agent

 

 

By:

/s/  James Moran

 

 

Name:  James Moran

 

 

Title:  Managing Director

 

 

 

By:

/s/  Nupur Kumar

 

 

Name:  Nupur Kumar

 

 

Title:  Associate

 

 

--------------------------------------------------------------------------------



ANNEX 1

 

ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
______________________________ (the “Additional Grantor”), in favor of Credit
Suisse, as Collateral Agent (in such capacity, the “Collateral Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Calpine Corporation (the “Borrower”), the Lenders and the Collateral
Agent have entered into the Revolving Credit, Term Loan and Guarantee Agreement,
dated as of March 29, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and the
Guarantors (other than the Additional Grantor) have entered into the Security
and Pledge Agreement, dated as of March 29, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Security and Pledge Agreement”) in
favor of the Collateral Agent for its benefit and the ratable benefit of the
Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Security and Pledge Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security and Pledge
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Security and Pledge Agreement. By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 20 of the Security and
Pledge Agreement, hereby becomes a party to the Security and Pledge Agreement as
a Grantor thereunder with the same force and effect as if originally named
therein as a Grantor and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Grantor
thereunder. The information set forth in Annex 1-A hereto is hereby added to the
information set forth in the Schedules to the Security and Pledge Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Security and Pledge
Agreement is true and correct on and as the date hereof (after giving effect to
this Assumption Agreement) as if made on and as of such date.

2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GRANTOR]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



Annex 1-A to

Assumption Agreement

 

 

Supplement to Schedule 1

 

 

Supplement to Schedule 2

 

 

Supplement to Schedule 3

 

 

Supplement to Schedule 4

 

 

Supplement to Schedule 5

 

 

Supplement to Schedule 6

 

 

--------------------------------------------------------------------------------



ANNEX 2

to Security and Pledge Agreement

FORM OF JOINDER

 

The undersigned, _____________________, a _______________, hereby agrees to
become party as Secured Debt Representative under the Security and Pledge
Agreement, dated as of March 29, 2007 (the “Agreement”), among Credit Suisse, as
Administrative Agent under the Credit Agreement (as defined therein), each
counterparty under a Hedge Agreement (as defined therein), and Credit Suisse, as
Collateral Agent, as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, for all purposes thereof on the terms
set forth therein, and to be bound by the terms of the Agreement as fully as if
the undersigned had executed and delivered the Agreement as of the date thereof.

 

The provisions of the Agreement will apply with like effect to this Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers or representatives as of ___________________,
20____.

 

[___________________________________]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 